UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2007 PHH CORPORATION (Exact name of registrant as specified in its charter) MARYLAND 1-7797 52-0551284 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3000 Leadenhall Road Mt. Laurel, New Jersey08054 (Address of principal executive offices, including zip code) (856) 917-1744 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: 
